              Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 1 of 9




 1   Dena C. Sharp (State Bar No. 245869)            Justina K. Sessions (State Bar No. 270914)
     Jordan Elias (State Bar No. 228731)             WILSON SONSINI GOODRICH & ROSATI
 2   Scott M. Grzenczyk (State Bar No. 279309)       Professional Corporation
 3   GIRARD SHARP LLP                                One Market Plaza
     601 California Street, Suite 1400               Spear Tower, Suite 3300
 4   San Francisco, CA 94108                         San Francisco, California 94105
     Tel: (415) 981-4800                             Telephone: (415) 947-2197
 5   Fax: (415) 981-4846                             Facsimile: (415) 947-2099
 6   dsharp@girardsharp.com                          Email: jsessions@wsgr.com
     jelias@girardsharp.com                          Counsel for Defendants Google LLC,
 7   scottg@girardsharp.com                          Alphabet Inc., and YouTube, LLC
     Attorneys for Advertiser Plaintiffs
 8
 9   Eric L. Cramer*
     Caitlin G. Coslett*
10   BERGER MONTAGUE PC
11   1818 Market St., Suite 3600
     Philadelphia, PA 19103
12   Tel.: (215) 875-3000
     Fax: (215) 875-4604
13   ecramer@bm.net
14   ccoslett@bm.net
     Attorneys for Publisher Plaintiffs
15
     [Additional Counsel Listed on Signature Page]
16
17
                                      UNITED STATES DISTRICT COURT
18                                   NORTHERN DISTRICT OF CALIFORNIA
                                          SAN JOSE DIVISION
19
20
     In re GOOGLE DIGITAL ADVERTISING                Case No. 5:20-cv-03556-BLF
21   ANTITRUST LITIGATION
22   In re GOOGLE DIGITAL PUBLISHER                  Case No. 5:20-cv-08984-BLF
23   ANTITRUST LITIGATION
                                                     JOINT PROPOSED AGENDA FOR
24                                                   JUNE 10, 2021 CASE MANAGEMENT
                                                     CONFERENCE
25
26                                                   Date: June 10, 2021
                                                     Time: 11:00 a.m.
27                                                   Courtroom: 3 – 5th Floor
                                                     Judge: Hon. Beth Labson Freeman
28



                    JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                           CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
              Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 2 of 9




 1          In accordance with the Court’s Orders dated February 9, 2021 (ECF No. 89), and March 2, 2021
 2   (ECF No. 109), Plaintiffs Hanson Law Firm, PC, Surefreight Global LLC d/b/a Prana Pets, and Vitor
 3   Lindo (collectively, “Advertiser Plaintiffs”), Plaintiffs Genius Media Group, Inc., Sterling International
 4   Consulting Group, The Nation Company, L.P., The Progressive, Inc., Sweepstakes Today, LLC,
 5   JLaSalle Enterprises LLC, and Mikula Web Solutions, Inc. (collectively, “Publisher Plaintiffs”), and
 6   Defendants Google LLC, Alphabet Inc., and YouTube, LLC (collectively, “Defendants” or “Google”),
 7   hereby provide a proposed agenda of issues for the Case Management Conference set for June 10,
 8   2021, at 11:00 a.m. and any positions of which they would like to advise the Court.
 9          1.      Update on Judicial Panel on Multidistrict Panel Proceedings
10          The parties will be prepared to update the Court on the pending MDL proceedings.
11          2.      Case Schedule
12          The parties wish to discuss scheduling, and the Publisher Plaintiffs and Advertiser Plaintiffs
13   would like to discuss scheduling Rule 16 and Rule 26 conferences.
14          In addition, Google anticipates filing on June 4, 2021 a Motion to Dismiss the Consolidated
15   Publisher Complaint filed on April 5, 2021. See ECF No. 96. The Publisher Plaintiffs and Google
16   jointly propose that the Court enter the following briefing schedule for the motion:
17      Event                                              Proposed Deadline
18
                                                           July 23, 2021
        Publisher Plaintiffs’ Opposition to Google’s
19      Motion to Dismiss
20                                                         August 27, 2021
        Google’s Reply in Support of its Motion to
21      Dismiss Consolidated Publisher Plaintiffs’
        Complaint
22
                                                           October 14, 2021 (reserved) or such other time
        Hearing on Google’s Motion to Dismiss
23                                                         as set by the Court
        Consolidated Publisher Complaint
24
25          3.      Discovery

26          Publisher Plaintiffs and Advertiser Plaintiffs wish to discuss obtaining early discovery from

27   Google. Under the Court’s Order Granting Motion to Stay Discovery issued on December 8, 2020,

28   discovery in the Advertising Case was stayed “until Google either answers the amended complaint or


                                                    1
                     JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                            CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
              Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 3 of 9




 1   the motion to dismiss hearing date, whichever is earliest.” Case No. 5:20-cv-03556-BLF, ECF No. 53.
 2   Accordingly, as the Court heard Google’s motion to dismiss the Advertiser Case on April 8, 2021, the
 3   parties understand discovery is no longer stayed.
 4          On April 30, 2021, both sets of Plaintiffs jointly served Defendants with a First Set of Requests
 5   for Production of Documents that included five requests for the production of documents that Google
 6   already produced: in connection with State of Texas, et al. v. Google LLC, No. 4:20-cv-957-SDJ (E.D.
 7   Tex.) and United States, et al. v. Google LLC, No. 1:20-cv-03010-APM (D.D.C.), and investigations
 8   related thereto; to the House Committee on the Judiciary, Subcommittee on Antitrust, Commercial and
 9   Administrative Law; to the Senate Committee on the Judiciary, Subcommittee on Antitrust,
10   Competition Policy, and Consumer Rights; to the United Kingdom’s Competition and Markets
11   Authority (“CMA”) in connection with the CMA’s Online Platforms and Digital Advertising Market
12   Study; and to the Australian Competition & Consumer Commission, Digital Platforms Branch in
13   connection with its Digital Platforms Inquiry, Ad Tech Inquiry, and Digital Advertising Services
14   Inquiry. Google has not provided written responses or objections to Plaintiffs’ First Set of Requests for
15   Production of Documents, taking the position that those requests are not deemed served until the
16   parties’ Rule 26(f) conference, see Fed. R. Civ. P. 34(b)(2) and 26(d)(2).
17          Google also takes the position that the requests are overly broad because they seek all
18   documents that Google produced in several investigations that encompass many issues beyond those
19   raised in the plaintiffs’ complaints. Producing any subset of documents that might be relevant to these
20   cases would require a full re-review, using custodians and search terms. Rather than negotiating review
21   parameters piecemeal, the better and more efficient approach is for the plaintiffs to serve
22   comprehensive document requests and for the parties to negotiate a comprehensive set of search
23   parameters.
24          Plaintiffs’ position is that there is no burden to Google from producing these pre-packaged
25   productions, and Google’s suggestion that there may be extraneous material does not outweigh the
26   benefit that such re-production would have as Plaintiffs’ develop their claims in this litigation. Nor is
27   there any need given their prior production in other matters for Google to re-review these documents
28   when Google can turn them over (subject to the protective order that will be entered in this case) and


                                                    2
                     JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                            CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
              Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 4 of 9




 1   Plaintiffs can decide for themselves what evidence bears on their claims. Google’s proposal to
 2   negotiate search terms is far less efficient where it does not deny that these productions to antitrust
 3   regulators contain relevant evidence.
 4          In addition, on May 28, 2021, both sets of Plaintiffs jointly served their Second Set of Requests
 5   for Production of Documents to Defendants, which included a request for the production of documents
 6   that Google already produced to the French Competition Authority (L’Autorité de la Concurrence) in
 7   connection with the authority’s inquiries into Google’s ad tech services, as has recently been reported.
 8          On April 29, 2021, Publisher Plaintiffs sent Google a letter regarding Google’s obligation to
 9   preserve documentary and electronic evidence relevant to the claims in the Publisher Plaintiffs’ case.
10   Google acknowledges that it must take reasonable measures to preserve relevant documentary and
11   electronic evidence.
12          In addition, building on negotiations that began in the Advertiser Case in 2020, the parties
13   continue to negotiate the terms of a proposed Stipulated Protective Order, a proposed Stipulated Order
14   Regarding Discovery of Electronically Stored Information, and a proposed Stipulated Order
15   Concerning Expert Discovery. The parties anticipate being able to submit such stipulations soon, or to
16   provide the court with a short primer of the parties’ respective positions on any areas of disagreement.
17
18                                                      ***
19          The parties look forward to discussing these issues and any other issues the Court raises at the
20   June 10 conference.
21
22
23
24
25
26
27
28


                                                    3
                     JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                            CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
             Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 5 of 9




                                               Respectfully submitted,
 1
 2   Dated: June 3, 2021                 By:   /s/ Caitlin G. Coslett
                                               Eric L. Cramer*
 3                                             ecramer@bm.net
                                               Michael C. Dell’Angelo*
 4
                                               mdellangelo@bm.net
 5                                             Caitlin G. Coslett*
                                               ccoslett@bm.net
 6                                             Patrick F. Madden*
 7                                             pmadden@bm.net
                                               BERGER MONTAGUE PC
 8                                             1818 Market St., Suite 3600
                                               Philadelphia, PA 19103
 9                                             Tel.: (215) 875-3000 / Fax: (215) 875-4604
10
                                               Sophia M. Rios (305801)
11                                             srios@bm.net
                                               BERGER MONTAGUE PC
12                                             12544 High Bluff Drive, Suite 340
13                                             San Diego, CA 92130
                                               Tel.: (619) 489-0300 / Fax: (215) 875-4604
14
                                               Daniel J. Walker*
15                                             dwalker@bm.net
16                                             BERGER MONTAGUE PC
                                               2001 Pennsylvania Ave., NW, Suite 300
17                                             Washington DC 20006
                                               Tel.: (202) 559-9745
18
19                                             BOIES SCHILLER FLEXNER LLP
                                               Philip C. Korologos*
20                                             pkorologos@bsfllp.com
                                               Brianna S. Hills*
21
                                               bhills@bsfllp.com
22                                             BOIES SCHILLER FLEXNER LLP
                                               55 Hudson Yards, 20th Floor
23                                             New York, NY 10001
24                                             Tel.: (212) 446-2300 / Fax: (212) 446-2350

25                                             David Boies*
                                               dboies@bsfllp.com
26                                             BOIES SCHILLER FLEXNER LLP
27                                             333 Main Street
                                               Armonk, NY 10504
28                                             Tel.: (914) 749-8200 / Fax: (914) 749-8300


                                                  4
                   JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                          CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
     Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 6 of 9




                                       Abby L. Dennis*
 1
                                       adennis@bsfllp.com
 2                                     Jesse Panuccio*
                                       jpanuccio@bsfllp.com
 3                                     BOIES SCHILLER FLEXNER LLP
                                       1401 New York Avenue, NW
 4
                                       Washington, DC 20005
 5                                     Tel.: (202) 895-7580 / Fax: (202) 237-6131

 6                                     Mark C. Mao (236165)
 7                                     mmao@bsfllp.com
                                       Sean P. Rodriguez (262437)
 8                                     srodriguez@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
 9                                     44 Montgomery Street, 41st Floor
10                                     San Francisco, CA 94104
                                       Tel.: (415) 293-6820 / Fax: (415) 293-6899
11
                                       Sabria A. McElroy*
12                                     smcelroy@bsfllp.com
13                                     BOIES SCHILLER FLEXNER LLP
                                       401 E. Las Olas Blvd., Suite 1200
14                                     Fort Lauderdale, FL 33301
                                       Tel.: (954) 377 4216 / Fax: (954) 356-0022
15
16                                     Stephen M. Tillery*
                                       stillery@koreintillery.com
17                                     Michael E. Klenov (277028)
                                       mklenov@koreintillery.com
18
                                       Carol L. O’Keefe*
19                                     cokeefe@koreintillery.com
                                       Jamie Boyer*
20                                     jboyer@koreintillery.com
                                       KOREIN TILLERY LLC
21
                                       505 North 7th Street, Suite 3600
22                                     St. Louis, MO 63101
                                       Tel.: (314) 241-4844 / Fax: (314) 241-3525
23
24
25
26
27
28


                                         5
          JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                 CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
            Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 7 of 9




                                              George A. Zelcs*
 1
                                              gzelcs@koreintillery.com
 2                                            Robert E. Litan*
                                              rlitan@koreintillery.com
 3                                            Randall P. Ewing*
                                              rewing@koreintillery.com
 4
                                              Jonathon D. Byrer*
 5                                            jbyrer@koreintillery.com
                                              Ryan A. Cortazar*
 6                                            rcortazar@koreintillery.com
 7                                            KOREIN TILLERY LLC
                                              205 North Michigan Avenue, Suite 1950
 8                                            Chicago, IL 60601
                                              Tel.: (312) 641-9750 / Fax: (312) 641-9751
 9
10                                            Interim Co-Lead Counsel for the Publisher
                                              Plaintiffs
11
12   Dated: June 3, 2021                By:   /s/ Dena C. Sharp
13                                            Dena C. Sharp (State Bar No. 245869)
                                              Jordan Elias (State Bar No. 228731)
14                                            Scott M. Grzenczyk (State Bar No. 279309)
                                              GIRARD SHARP LLP
15                                            601 California Street, Suite 1400
16                                            San Francisco, CA 94108
                                              Tel: (415) 981-4800
17                                            Fax: (415) 981-4846
                                              dsharp@girardsharp.com
18
                                              jelias@girardsharp.com
19                                            scottg@girardsharp.com

20                                            Tina Wolfson (State Bar No. 174806)
                                              Rachel Johnson (State Bar No. 331351)
21
                                              Theodore W. Maya (State Bar No. 223242)
22                                            AHDOOT & WOLFSON, PC
                                              2600 West Olive Ave., Suite 500
23                                            Burbank, California 91505
24                                            Tel.: (310) 474-9111
                                              Fax: (310) 474-8585
25                                            twolfson@ahdootwolfson.com
                                              rjohnson@ahdootwolfson.com
26                                            tmaya@ahdootwolfson.com
27
                                              Interim Co-Lead Counsel for the Advertiser
28                                            Plaintiffs


                                                 6
                  JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                         CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
             Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 8 of 9




 1
                                               Archana Tamoshunas (pro hac vice)
 2                                             TAUS, CEBULASH & LANDAU, LLP
                                               80 Maiden Lane, Suite 1204
 3                                             New York, NY 10038
                                               Tel: (212) 931-0704
 4
                                               Fax: (212) 931-0703
 5                                             atamoshunas@tcllaw.com

 6                                             April Lambert (pro hac vice)
 7                                             RADICE LAW FIRM, PC
                                               475 Wall Street
 8                                             Princeton, NJ 08540
                                               Tel: (646) 245-8502
 9                                             Fax: (609) 385-0745
10                                             alambert@radicelawfirm.com

11                                             Executive Committee for the Advertiser Plaintiffs
12
13   Dated: June 3, 2021                 By:   /s/ Justina K. Sessions
                                               Justina K. Sessions (State Bar No. 270914)
14                                             WILSON SONSINI GOODRICH & ROSATI
                                               Professional Corporation
15                                             One Market Plaza
16                                             Spear Tower, Suite 3300
                                               San Francisco, California 94105
17                                             Telephone: (415) 947-2197
                                               Facsimile: (415) 947-2099
18
                                               Email: jsessions@wsgr.com
19
                                               Jonathan M. Jacobson
20                                             WILSON SONSINI GOODRICH & ROSATI
                                               1301 Avenue of the Americas, 40th Floor
21
                                               New York, NY 10019
22                                             Telephone: (212) 497-7758
                                               Facsimile: (212) 999-5899
23                                             Email: jjacobson@wsgr.com
24
                                               Counsel for Defendants Google LLC,
25                                             Alphabet Inc., and YouTube, LLC
26
27
28


                                                  7
                   JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                          CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
              Case 5:20-cv-08984-BLF Document 80 Filed 06/03/21 Page 9 of 9




 1                                              ATTESTATION
 2          I, Caitlin G. Coslett, am the ECF User whose ID and password are being used to file the
 3   foregoing document. In compliance with Civil Local Rule 5-1(i)(3), I attest that concurrence in this
 4   filing has been obtained from all signatories above.
 5                                                          By:   /s/ Caitlin G. Coslett
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    8
                     JOINT PROPOSED AGENDA OF ISSUES FOR JUNE 10, 2021 CMC
                            CASE NOS. 5:20-cv-03556-BLF and 5:20-cv-08984-BLF
